In an action inter alia for injunctive relief, in which plaintiff and defendant Ohel Children’s Home Fund, Inc., entered into a stipulation of settlement in open court on February 28, 1973, the conditions of which were claimed to have been violated by plaintiff, the appeal is from a judgment of the Supreme Court, Kings County, entered December 19,1974, which, after a nonjury trial, inter alia, awarded plaintiff $23,600, plus interest. Judgment affirmed, without costs. The trial court held that the incident of June 25, 1973 did not constitute such a substantial breach of the stipulation of settlement as to warrant relieving defendant Ohel Children’s Home Fund, Inc., of its obligations thereunder. We agree. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.